DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-17 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the following: a nonelected bonded abrasive article, method of making said bonded abrasive article, a non-transitory machine readable medium, a method and a system; there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2022.
Applicant's election with traverse of Group I, claims 1-6, 8-10 and 23 in the reply filed on May 10, 2022 is acknowledged.  While Applicant stated on the record the aforementioned election was made with traverse, Applicant did not set forth any grounds for traversal, that is, no reasoning or analysis was communicated.  For this reason, Applicant’s traversal is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 20, 2019; June 3, 2020; November 24, 2020; and, February 16, 2022 were filed prior to the mailing date of the present first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2010/0319269 A1 to Erickson (hereinafter “Erickson”).

Referring to Applicant’s independent claim 1, Erickson teaches a bonded abrasive article (par. [0054]) comprising abrasive particles retained in a binder (par. [0054]), wherein the abrasive particles are oriented at an orientation angle β of less than 90 degrees with respect to a longitudinal axis of the bonded abrasive article (pars. [0050-51]; FIG. 3; the orientation angle β of Erickson is equivalent to Applicant’s claim term “a predetermined angle”), wherein 50% or more of the abrasive particles are oriented within 15 degrees above or below the angle (par. [0050]; FIG. 3).  As Erickson teaches greater than 50, 60, 70, 80, or 90 percent of the shaped abrasive particles in the coated abrasive article are tipped or leaning having an orientation angle  of less than 90 degrees (par. [0050]; FIG. 3), there is a reasonable expectation the shaped abrasive particles are “oriented within 15 degrees above or below” of the orientation angle β taught by Erickson as all said shaped abrasive particles are oriented less than 90 degrees according to Erickson’s teachings (pars. [0050-51]; FIG. 3). MPEP 2144.05 [R-10.2019] (I) With respect to Applicant’s claim language “as measured using image analysis at 10 to 1,000 times magnification”, Erickson teaches taking photomicrographs of the shaped abrasive particle using scanning electron microscope (SEM) at, for example, 100 times magnification (pars. [0030], [0040]).  The orientation angle β range taught by Erickson encompasses entirely and shares the highest endpoint of Applicant’s claimed range of “greater than 0 degrees and less than 90 degrees”. MPEP 2144.05 [R-10.2019] (I)  The magnification value taught by Erickson lies within Applicant’s claimed range of “at 10 to 1,000 times magnification”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Erickson teaches the bonded abrasive article further comprises a vitreous bond material (par. [0054]).

Referring to Applicant’s claim 3, Erickson teaches the bonded abrasive article further comprises a metal bond material (par. [0054]).

Referring to Applicant’s claim 5, Erickson teaches an orientation angle β is less than 90 degrees (par. [0051]; the orientation angle β of Erickson is equivalent to Applicant’s claim term “the angle”).  The orientation angle of Erickson renders obvious Applicant’s claimed angle.  The orientation angle of Erickson encompasses entirely Applicant’s claimed angle value of “45 degrees”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, Erickson teaches a shaped abrasive particle in the form of an equilateral triangle having each side equal to length A and a uniform thickness equal to A will have a volumetric aspect ratio of 1.54 (par. [0039]; the length of each side of the equilateral triangle shaped abrasive particle of Erickson is equivalent to Applicant’s claim term “an average length”; the uniform thickness of the equilateral triangle shaped abrasive particle of Erickson is equivalent to Applicant’s claim term “an average thickness”).  The aspect ratio taught by Erickson renders obvious Applicant’s claimed range.  The aspect ratio taught by Erickson lies within Applicant’s claimed range of “1.5 or greater”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, Erickson teaches the abrasive particles comprise shaped abrasive particles (par. [0054]), precisely shaped abrasive particles (par. [0040]), or combinations thereof (pars. [0040-41], [0054]).

Referring to Applicant’s claim 9, Erickson teaches the abrasive particles comprise agglomerates of abrasive particles (pars. [0044-46]).

Referring to Applicant’s claim 10, Erickson teaches the bonded abrasive article further comprises a plurality of abrasive particles retained in the binder and oriented randomly with respect to the longitudinal axis of the bonded abrasive article (pars. [0050-51]; FIG. 3).  As Erickson teaches greater than 50, 60, 70, 80, or 90 percent of the shaped abrasive particles in the coated abrasive article are tipped or leaning having an orientation angle  of less than 90 degrees (par. [0050]; FIG. 3), the remainder of the shaped abrasive particles of Erickson are retained in the binder and oriented randomly (pars. [0050-51]).

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2010/0319269 A1 to Erickson (hereinafter “Erickson”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2016/0289520 A1 to Bujnowski et al. (hereinafter “Bujnowski”).

Referring to Applicant’s claim 4, Erickson teaches a bonded abrasive article (par. [0054] of Erickson) comprising abrasive particles retained in a binder (par. [0054] of Erickson), wherein the abrasive particles are oriented at an orientation angle β of less than 90 degrees with respect to a longitudinal axis of the bonded abrasive article (pars. [0050-51]; FIG. 3; the orientation angle β of Erickson is equivalent to Applicant’s claim term “a predetermined angle”), wherein 50% or more of the abrasive particles are oriented within 15 degrees above or below the angle (par. [0050]; FIG. 3 of Erickson).  As Erickson teaches greater than 50, 60, 70, 80, or 90 percent of the shaped abrasive particles in the coated abrasive article are tipped or leaning having an orientation angle  of less than 90 degrees (par. [0050]; FIG. 3 of Erickson), there is a reasonable expectation the shaped abrasive particles are “oriented within 15 degrees above or below” of the orientation angle β taught by Erickson as all said shaped abrasive particles are oriented less than 90 degrees according to Erickson’s teachings (pars. [0050-51]; FIG. 3 of Erickson).  Although Erickson teaches the binder for the bonded abrasive can be metallic, organic, or vitreous (par. [0054] of Erickson), Erickson does not teach explicitly an organic binder is or further comprises “a resin bond material” according to Applicant’s claim language.
However, Bujnowski teaches a fixed abrasive article having a body including abrasive particles contained within a bond material, the abrasive particles including shaped abrasive particles or elongated abrasive particles (See Abstract of Bujnowski).  In at least one embodiment, Bujnowski teaches the bond material can include materials such as vitreous, polycrystalline, monocrystalline, organic (e.g., resin), metal, metal alloys, and a combination thereof (par. [0042] of Bujnowski).  There is a reasonable expectation the organic bond material of Erickson can be a resin material per Bujnowski’s teachings.  Both Erickson and Bujnowski teach bonded abrasive articles (par. [0054] of Erickson; See Abstract of Bujnowski) comprising a bond material (par. [0054] of Erickson; par. [0042] of Bujnowski) such as vitreous material (par. [0054] of Erickson; par. [0042] of Bujnowski) and organic material (par. [0054] of Erickson; par. [0042] of Bujnowski), more specifically resin material (par. [0042] of Bujnowski).  In turn, the resin material of Bujnowski is equivalent to the organic material of Erickson and suitable for use as a bond material for a bonded abrasive article per Bujnowski’s teachings (par. [0054] of Erickson; par. [0042] of Bujnowski). MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012] For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the bond material of Erickson and utilize the resin [bond] material of Bujnowski for the organic [bond] material of Erickson.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the resin material of Bujnowski is equivalent to the organic material of Erickson and suitable for use as a bond material for a bonded abrasive article per Bujnowski’s teachings (par. [0054] of Erickson; par. [0042] of Bujnowski). MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]

Referring to Applicant’s claim 23, Erickson teaches a bonded abrasive article (par. [0054] of Erickson) comprising abrasive particles retained in a binder (par. [0054] of Erickson), wherein the abrasive particles are oriented at an orientation angle β of less than 90 degrees with respect to a longitudinal axis of the bonded abrasive article (pars. [0050-51]; FIG. 3; the orientation angle β of Erickson is equivalent to Applicant’s claim term “a predetermined angle”), wherein 50% or more of the abrasive particles are oriented within 15 degrees above or below the angle (par. [0050]; FIG. 3 of Erickson).  As Erickson teaches greater than 50, 60, 70, 80, or 90 percent of the shaped abrasive particles in the coated abrasive article are tipped or leaning having an orientation angle  of less than 90 degrees (par. [0050]; FIG. 3 of Erickson), there is a reasonable expectation the shaped abrasive particles are “oriented within 15 degrees above or below” of the orientation angle β taught by Erickson as all said shaped abrasive particles are oriented less than 90 degrees according to Erickson’s teachings (pars. [0050-51]; FIG. 3 of Erickson).  Although Erickson teaches the abrasive particles comprise shaped abrasive particles (par. [0054] of Erickson), Erickson does not teach explicitly the abrasive particles comprise “triangular prism shaped abrasive particles” according to Applicant’s claim language.
However, Bujnowski teaches a fixed abrasive article having a body including abrasive particles contained within a bond material, the abrasive particles including shaped abrasive particles or elongated abrasive particles (See Abstract of Bujnowski).  In at least one embodiment, Bujnowski teaches the shaped abrasive particles at least resemble triangular prism shaped abrasive particles illustrated in FIG. 7 (pars. [0123-127]; FIG. 7 of Bujnowski).  The shaped abrasive particle of Bujnowski have a body comprising a length (l), a width (w), and a height (hi), wherein the length > height (par. [0324] of Bujnowski).   Bujnowski teaches further said body comprises a tertiary aspect ratio defined by a ratio of length:height within a range of about 6:1 and about 1:1 (par. [0328] of Bujnowski).  Pursuant to Bujnowski’s teachings, the shaped abrasive particle illustrated in FIG. 7 can exhibit and possess a tertiary aspect ratio within a range of about 6:1 and about 1:1.  There is a reasonable expectation the shaped abrasive particle of Erickson can adopt the triangular prism shape of the shaped abrasive particles of Bujnowski.  Both Erickson and Bujnowski teach bonded abrasive articles (par. [0054] of Erickson; See Abstract of Bujnowski) comprising shaped abrasive particles (par. [0054] of Erickson; pars. [0123-127]; FIG. 7 of Bujnowski) exhibiting and possessing comparable tertiary aspect ratios of between about 1.15 to about 10.00 and about 6:1 and about 1:1, respectively (par. [0039] of Erickson; par. [0328] of Bujnowski).  As both the shaped abrasive particles of Erickson and Bujnowski exhibit and possess comparable tertiary aspect ratios (pars. [0039], [0054] of Erickson; pars. [0123-127], [0328] of Bujnowski) and are utilized for the same purpose, that is, for use in bonded abrasive articles (par. [0054] of Erickson; See Abstract of Bujnowski), the shaped abrasive particles of Erickson can be substituted with the triangular prism shaped abrasive particles illustrated in FIG. 7 (pars. [0123-127]; FIG. 7 of Bujnowski). MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012] For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the bonded abrasive article of Erickson and substitute the shaped abrasive particles of Erickson with the triangular prism shaped abrasive particles illustrated in FIG. 7 of Bujnowski.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both the shaped abrasive particles of Erickson and Bujnowski exhibit and possess comparable tertiary aspect ratios (pars. [0039], [0054] of Erickson; pars. [0123-127], [0328] of Bujnowski) and are utilized for the same purpose, that is, for use in bonded abrasive articles (par. [0054] of Erickson; See Abstract of Bujnowski). MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731